DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  the nitride crystal manufacturing apparatus (150) referenced in ¶[0038] of corresponding U.S. Patent Appl. Publ. No. 2020/0255975 is not shown in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  The standard to be applied is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.  The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;

(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The invention recited in claim 1 and disclosed in Figs. 2-6 and Examples 1-4 of the instant application relate to a method of forming a Group III-nitride from a Group III oxide gas and a nitrogen precursor by controlling a ratio (Po/Pe) to a value of greater than 1 and less than or equal to 5 with Po being the partial pressure of the Group III oxide gas and Pe being identified as the equilibrium partial pressure of the Group III oxide gas.  In Example 1 at ¶¶[0037]-[0040] of the specification the partial pressure in the equilibrium state of the molecular species is described as being obtained by simultaneously solving six equations (V) to (X).  Then Examples 2-4 in ¶¶[0041]-[0043] of the specification teach embodiments in which film growth occurs by subjecting a substrate to gaseous precursors which include Ga2O, H2O, NH3, H2, and N2 which each are present at a certain partial pressure.  Then Examples 2-4 go on to state that the supersaturation ratio Po/Pe is 1.3 in Examples 2, 3.4 in Example 3, and 4.5 in Example 4.  However, the exact methodology utilized to calculate the value for the equilibrium partial pressure Pe is not described in such a way that a person having ordinary skill in the art would be readily able to determine the Pe value for the Group III oxide for a given set of growth conditions such that the ratio Po/Pe may be calculated.  It therefore is the Examiner’s position that undue experimentation would be required in order to determine a value for Pe for the Group III o/Pe which falls within the claimed range of greater than 1 and less than or equal to 5 is not fully enabled by the specification as originally filed.  Dependent claims 2-4 are similarly rejected due to their dependence on claim 1.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites, inter alia, a “supersaturation ration (Po/Pe) greater than 1 and equal to or less than 5” and “wherein the Po is a supply partial pressure of the group-III element oxide gas, and the Pe is an equilibrium partial pressure of the group-III element oxide gas.”  The partial pressure of a gas Po is known to be the pressure of that constituent gas if it alone occupied the entire volume of the original mixture at the same temperature.  However, it is unclear as to what, exactly, is meant by an equilibrium partial pressure of the Group III element oxide gas Pe.  What, exactly, are the equilibrium conditions under which the partial pressure under which Pe is measured?  In Example 1 at ¶¶[0037]-[0040] of the specification six equations (V) to (X) are provided and it is contended that the partial claims 2-4 are similarly rejected due to their dependence on claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2016/0268129 to Mori, et al. (hereinafter “Mori”). 
Regarding claim 1, Mori teaches a method of manufacturing a group-Ill nitride crystal (see, e.g., the Abstract, Figs. 1-20, and entire reference) comprising:
preparing a seed substrate (see, e.g., Figs. 2 & 4 and ¶¶[0064]-[0096] as well as Example 1 in ¶¶[0108]-[0112] which teach providing a seed crystal (22) on a substrate support (13)); and
supplying a group-III element oxide gas and a nitrogen element-containing gas at a supersaturation ratio (P°/Pe) greater than 1, wherein the P° is a supply partial pressure of the group- III element oxide gas, and the Pe is an equilibrium partial pressure of the group- III element oxide gas (see, e.g., Fig. 18 and Example 7 in ¶¶[0124]-[0126] which teach embodiments in which Ga2O gas is supplied at a partial pressure of 42, 147, and 230 Pa in order to obtain GaN growth rates of 26, 74, and 104 m/h with the resulting GaN crystalline layers (24) exhibiting an XRC FWHM of 104, 115, and 108 arc-sec, respectively; in this case, since GaN (24) crystal growth occurs on the substrate (22), the ratio Po/Pe is necessarily greater than 1), 
then, growing a group-ill nitride crystal on the seed substrate (see, e.g., Figs. 2 & 4 and ¶¶[0064]-[0096] which teach that a GaN crystal (24) is grown on the substrate (22)).  
o/Pe is greater than 1 and equal to or less than 5.  However, in Example 7 at Table 2 and ¶¶[0124]-[0126] Mori teaches that GaN (24) growth is performed using H2O/H2/N2 and NH3/H2/N2 process gases identical to those utilized in Examples 2 and 3 of the instant application.  Then in ¶[0077] Mori further teaches that the partial pressure of the Group III metal oxidation product gas (101a) may be supplied under pressure in the range of 105 to 1.5×107 Pa or under reduced pressure in the range of 10 to 105 Pa.  As noted supra, in Fig. 18 and Example 7 in ¶¶[0124]-[0126] Mori teaches that as the Ga2O partial pressure increases from 42 to 147 Pa, the growth rate increases from 26 to 74 m/h while the XRC FWHM increases from 104 to 115.  In Examples 2 and 3 of the instant application, a Po/Pe ratio of 1.3 and 3.4 produced growth rates of 43 and 61 m/h with a polycrystal density of 4 and 896 number/cm2, respectively.  A person of ordinary skill in the art would look to the teachings of Mori and would be motivated to utilize routine experimentation to systematically vary the Ga2O partial pressure from, for example, 42 to 230 Pa for a given set of H2O/H2/N2 and NH3/H2/N2 flow rates in order to optimize the growth rate, defect density, and crystalline quality necessary for a particular application.  In the process of optimizing the Ga2O partial pressure to produce a targeted growth rate in the range of 26 and 104 m/h with the desired crystalline quality and defect density, the Po/Pe ratio of Ga2O would necessarily fall within the claimed range of 1 to 5 as a result of being optimized for that particular set of growth conditions.  Furthermore, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to o/Pe ratio in the range of between 1 and 5, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Regarding claim 3, Mori does not explicitly teach that in the step of supplying the group-III element oxide gas and the nitrogen element-containing gas, the supersaturation ratio (Po/Pe) is set to equal to or greater than 1.3 and less than 2.5.  However, as noted supra with respect to the rejection of claim 1, in Example 7 at Table 2 and ¶¶[0124]-[0126] Mori teaches that GaN (24) growth is performed using H2O/H2/N2 and NH3/H2/N2 process gases analogous to those utilized in Examples 2 and 3 of the instant application.  Then in ¶[0077] Mori further teaches that the partial pressure of the Group III metal oxidation product gas (101a) may be supplied under pressure in the range of 105 to 1.5×107 Pa or under reduced pressure in the range of 10 to 105 Pa.  As also noted supra, in Fig. 18 and Example 7 in ¶¶[0124]-[0126] Mori teaches that as the Ga2O partial pressure increases from 42 to 147 Pa, the growth rate increases from 26 to 74 m/h while the XRC FWHM increases from 104 to 115.  In Examples 2 and 3 of the instant application, a Po/Pe ratio of 1.3 and 3.4 produced growth rates of 43 and 61 m/h with a polycrystal density of 4 and 896 number/cm2, respectively.  It therefore would have been within the capabilities of a person of ordinary skill in the art to utilize routine experimentation to systematically vary the Ga2O partial pressure from 42 to 230 Pa for a given set of growth conditions in the method of Mori in order to optimize the growth rate and crystalline quality necessary for a particular application.  In the process of optimizing the Ga2O partial pressure to produce a targeted growth rate in the range of 26 and 104 m/h with the desired crystalline quality and defect density, the Po/Pe ratio of Ga2O would necessarily fall within does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a Po/Pe ratio in the range of between 1.3 and 2.5, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 4, Mori teaches that the group-III element oxide gas and the nitrogen element-containing gas are supplied from a substrate temperature of the seed substrate of 1050 °C or less to introduce a group-III nitride crystal decomposition suppression layer (see, e.g., ¶[0080] which teaches that growth of the Group III nitride crystal may be performed at a temperature in the range of 700 to 1,500 °C and more preferably from 1,000 to 1,400 °C, which therefore includes the claimed range of 1,050 °C or less and, as such, would necessarily produce the GaN layer (24) as a decomposition suppression layer as claimed), but does not explicitly teach that in the step of supplying the group-III element oxide gas and the nitrogen element-containing gas, the supersaturation ratio (Po/Pe) is set to equal to or greater than 1.3 and less than 2.5.  However, as noted supra with respect to the rejection of claims 1 and 3, in Example 7 at Table 2 and ¶¶[0124]-[0126] Mori teaches that GaN (24) growth is performed using H2O/H2/N2 and NH3/H2/N2 process gases analogous to those utilized in Examples 2 and 3 of the instant application.  Then in ¶[0077] Mori further teaches that the partial pressure of the Group III metal oxidation product gas (101a) may be supplied under pressure in 5 to 1.5×107 Pa or under reduced pressure in the range of 10 to 105 Pa.  As noted supra, in Fig. 18 and Example 7 in ¶¶[0124]-[0126] Mori teaches that as the Ga2O partial pressure increases from 42 to 147 Pa, the growth rate increases from 26 to 74 m/h while the XRC FWHM increases from 104 to 115.  In Examples 2 and 3 of the instant application, a Po/Pe ratio of 1.3 and 3.4 produced growth rates of 43 and 61 m/h with a polycrystal density of 4 and 896 number/cm2, respectively.  It therefore would have been within the capabilities of a person of ordinary skill in the art to utilize routine experimentation to systematically vary the Ga2O partial pressure from 42 to 230 Pa for a given set of growth conditions in the method of Mori in order to optimize the growth rate and crystalline quality necessary for a particular application.  In the process of optimizing the Ga2O partial pressure to produce a targeted growth rate in the range of 26 and 104 m/h with the desired crystalline quality and defect density, the Po/Pe ratio of Ga2O would necessarily fall within the claimed range of 1.3 to 2.5 as a result of being optimized for that particular set of growth conditions.  Furthermore, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a Po/Pe ratio in the range of between 1.3 and 2.5, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of a publication to Hoshino, et al. entitled “Effect of low-temperature GaN buffer layer on the crystalline quality of subsequent GaN layers grown by MOVPE,” Journal of Crystal Growth, Vol. 298, pp. 232-34 (2007) (“Hoshino”). 
Regarding claim 2, Mori does not explicitly teach that in the step of supplying the group-III element oxide gas and the nitrogen element-containing gas, the group-III element oxide gas and the nitrogen element-containing gas are supplied from a temperature lower than a substrate temperature of the growing step to introduce a group-III nitride crystal decomposition suppression layer.  However, in the Introduction section on p. 232 Hoshino teaches the use of a low-temperature GaN buffer layer to improve the epitaxial growth of GaN on sapphire during vapor phase epitaxy.  In the Experimental and Results section at pp. 232-34 Hoshino further teaches that a low-temperature (LT) GaN buffer layer is typically performed at a temperature in the range of 425 to 475 °C in order to produce a high density of GaN nuclei.  This is then followed by the growth of a high temperature (HT) GaN epitaxial layer at a temperature of 1,150 °C.  As shown in Figs. 3-4, the HT GaN exhibits a reduced XRC FWHM and a step-flow surface morphology after growth of a LT GaN layer at 475 °C.  Thus, in view of the teachings of Hoshino a person of ordinary skill in the art would be motivated to grow an initial low-temperature GaN buffer layer prior to growth of the high-temperature GaN epitaxial layer in order to provide greater control over crystal nucleation and growth so that a higher quality GaN epitaxial layer may be grown.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714